DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on July 9, 2020 have been reviewed and considered.  Claims 1-5, 7-10, 15, and 17-20 are pending in which claims 1-4, 8, and 15 have been amended.  Claims 7 and 19-20 stand withdrawn while claims 6, 11-14, and 16 are cancelled.

Response to Arguments
Applicant's arguments filed on July 9, 2020 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  Firstly, the applicant submits that Jones and Clim, alone or in combination, fail to teach, suggest, or disclose the following Claim element, as recited in the amended Claim 1: a first edge section and a second edge section at opposing distal ends, the first edge section and the second edge section are configured to extend away from the chest, wherein the first edge section is positioned adjacent to a first support cup of the pair of support cups, and the second edge section is positioned adjacent to a second support cup of the pair of support cups. In Figures 1, 3, and 7-8, Jones merely discloses a garment adapted to support an individual's breasts, the garment having a breast support piece, shoulder straps, and back straps. In other words, the support cups, and the first edge section and the second edge section happen to be distinct individual parts of the garment in the present invention.
Examiner’s Response:  The examiner disagrees and notes that these sections are distinct sections of Jones as well.  Please note that the applicant generally claims “A garment comprising:….a first edge section and a second edge section at opposing distal ends, the first edge section and the second edge section are configured to extend away from the chest” (see claim 1, lines 1-6).  Jones clearly shows a garment having a perimeter (see Figures 2-4 & 8) which would also therefore, have a first and second edge section as seen in Figures 2-4 & 8.  Please further note that Jones does disclose wherein a first edge section (via area of 26 & 17 of left side, see cup 16 in Figure 3) and a second edge section (via area of 26 & 17 of right side, see cup 14 in Figure 3) at opposing distal ends (see left and right sides of 12), the first edge section and the second edge section are configured to extend away from the chest (“outwardly therefrom” see Figures 1, 3 & 7-8) and wherein the first edge section (via area of 26 & 17 of left side, via area of 16 in Figure 3) is positioned adjacent to a first support cup (see cup 16 in Figure 3) of the pair of support cups (14 & 16), and the second edge section (via area of 26 & 17 of right side, via area of 14 in Figure 3) is positioned adjacent to a second support cup (see cup 14 in Figure 3) of the pair of support cups (14 & 16).  Also note that the term “adjacent” via Dictionary.com means, 1), “lying near, close or contiguous; adjoining; neighboring”.

    PNG
    media_image1.png
    686
    643
    media_image1.png
    Greyscale

	Applicant’s Second & Third Arguments:  Secondly, Jones and Clim, alone or in combination, fail to teach, suggest, or disclose the following Claim element, as recited in the amended Claim 1: “a first opening located on-to the first edge section and a second opening located on-the second edge section at an opposing location, wherein each of the first opening and the second opening comprising reinforcement, wherein the reinforcement comprises a reinforcement member configured to be woven into the fabric surrounding each of the first opening and the second opening”.
	Examiner’s Response:  The examiner disagrees.  Please note the diagram above and below in the rejection concerning the edge sections and in which the garment includes a first and second opening on the first and second edge sections, respectively.  Further, as necessitated by applicant’s amendment, please see the updated rejection below which includes…Jones does disclose of “a first opening (via 26, note left side) located on to the first edge section (via area of 26 & 17 of left side) and a second opening (via 26, note right side) located on to the second edge section (via area of 26 & 17 of right side) at an opposing location (see Figures 3 & 8), wherein the first opening and the second opening comprising reinforcement (via each 17, see Figures 3-4 & 8), wherein the reinforcement comprises a reinforcement member (note each 17, see Figures 3-4 & 8) configured to be woven (note that the underwire 17 is capable of being woven or “sewn/encased” into the fabric of the garment 12-please note that this limitation is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.) into the fabric surrounding (note that each 17 already surrounds each opening (see Figures 3-4 & 8)) each of the first opening (via 26, note left side) and the second opening (via 26, note right side), (Col. 6, lines 65-67, Col. 7, lines 1-5, see Figures 3-4 & 8).  Jones is not silent on the reinforcement member. In fact please note that each reinforcement member does surround at least a portion each of the first opening (via 26, note left side) and the second opening (via 26, note right side) as shown in Figures 3-4 & 8 and furthermore since the reinforce members are so close to the first opening (via 26, note left side) and the second opening (via 26, note right side) that they would also provide some structural support thereto.

	Applicant’s Fourth Argument:  Fourthly, Jones and Clim, alone or in combination, fail to teach, suggest, or disclose the following Claim element, as recited in the amended Claim 1: wherein the first surface is made of a non-elastic material, and wherein the second surface, the first attachment portion, and the second attachment portion are made from an elastic material”.
Examiner’s Response:  The examiner disagrees.  Please note that this limitation was met by the disclosure of Jones and Clim as modified.  Jones does disclose wherein the second surface (via 159, via side with 153’ & 153-shown inner side), the first attachment portion (via area of 159 with and including areas of 152’, 153’), and the second attachment portion (via area of 159 with and including areas of 153, & 152) are made from an elastic material (note spandex/stretchable material in Jones: Col. 6, lines 31-38, Col. 8, lines 64-65).  Jones however did not disclose wherein the first surface is made of a non-elastic material.  
Clim was used to teach that a decorative cover (via 14) for making surfaces of a back strap of a bra strap to be made of non-elastic material (note wherein the surface can include rhinestones, [0020]) via Figures 1-2, (Abstract, [0016]-[0021]).
It was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the back strap of Jones wherein the first surface is made of a non-elastic material as taught by Clim for concealing and further decorating an exposed bra strap for different fashion styles.
Applicant does not claim further structural details of how the materials are arranged to overcome the prior art at this time and note that both references are analogous since they both disclose/teach about straps to a brassiere.

Applicant’s Fifth Argument: Fifthly, Jones and Clim, alone or in combination, fail to teach, suggest, or disclose the following Claim element, as recited in the amended Claim 1:“an adjustable attachment system for attaching the first and second attachment portions to the second surface of the back strap to ensure a secure fit”.
Examiner’s Response:  The examiner disagrees.  Jones does in fact discloses of an adjustable attachment system (via 154 and 154’) for attaching the first and second attachment portions (first attachment portion: (via area of 159 with and including areas of 152’, 153’), and a second attachment portion (via area of 159 with and including areas of 153, & 152)) to the second surface (via side with 153’ & 153-shown inner side) of the back strap (via 159) to ensure a secure fit, (Figure 8, Col. 6, lines 40-67, Col. 7, lines 1-67, Col. 8, lines 1-36, Col. 9, lines 25-65).  Please note that the attachment system (via 154 and 154’) is considered “adjustable” since there are plurality of hook and eyes via (152’ & 153’ as well as 152 & 153) which can result in providing the first and second attachment portions with an adjustable length.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the back of the woman” in line 14 is believed to be in error for - -a back of the woman- -.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “a woman’s back” in line 3 is believed to be in error for - -the woman’s back - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the fabric" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  To which structure of the garment does the fabric belong to?  It is not clear which fabric the applicant is referring to, therein the metes and bounds of the claim are indefinite. For purposes of examination, the examiner believes the applicant meant to claim “a fabric surrounding each of the first opening and the second opening” (e.g. fabric of the edge sections) and the claim will therefore be examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-10, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (USPN 6,857,936) (hereinafter “Jones”) in view of Clim (US PG Pub 2011/0269376).
	Regarding Claim 1, Jones discloses of a garment (via Figure 8) for covering a chest of a women (via 12) comprising:
	a front portion (note front of 12 in Figures 1 & 7) and a back portion (note back of 12 in Figure 8) of the garment (via 12, see Figure 8) wherein the back portion is positioned in proximity to the chest (via Figures 1, 3 & 7-8), wherein the front portion comprises a pair of support cups (via 14 & 16 via Figures 1, 3 & 7-8);
	a first edge section (via area of 26 & 17 of left side, see cup 16 in Figure 3) and a second edge section (via area of 26 & 17 of right side, see cup 14 in Figure 3) at opposing distal ends (see left and right sides of 12), the first edge section and the second edge section are configured to extend away from the chest (“outwardly therefrom” see Figures 1, 3 & 7-8), 
	wherein the first edge section (via area of 26 & 17 of left side, via area of 16 in Figure 3) is positioned adjacent to a first support cup (see cup 16 in Figure 3) of the pair of support cups (14 & 16), and the second edge section (via area of 26 & 17 of right side, via area of 14 in Figure 3) is positioned adjacent to a second support cup (see cup 14 in Figure 3) of the pair of support cups (14 & 16);

    PNG
    media_image1.png
    686
    643
    media_image1.png
    Greyscale

	a first opening (via 26, note left side) located on to the first edge section (via area of 26 & 17 of left side) and a second opening (via 26, note right side) located on to the second edge section (via area of 26 & 17 of right side) at an opposing location (see Figures 3 & 8), wherein the first opening and the second opening comprising reinforcement (via each 17, see Figures 3-4 & 8), wherein the reinforcement comprises a reinforcement member (note each 17, see Figures 3-4 & 8) configured to be woven (note that the underwire 17 is capable of being woven or “sewn/encased” into the fabric of the garment 12-please note that this limitation is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.) into the fabric surrounding (note that each 17 already surrounds each opening (see Figures 3-4 & 8) each of the first opening (via 26, note left side) and the second opening (via 26, note right side), (Col. 6, lines 65-67, Col. 7, lines 1-5, see Figures 3-4 & 8);
	a back strap (via 159) designed to encircle the back of the woman, the back strap having a first surface (via numeral side of “159” as shown in Figure 8), a second surface (via side with 153’ & 153-shown inner side), a first attachment portion (via area of 159 with and including areas of 152’, 153’), and a second attachment portion (via area of 159 with and including areas of 153, & 152), wherein the first attachment portion loops through the first opening (via 26, note left side) and the second attachment portion loops through the second opening (via 26, note right side), see Figure 8, and
wherein the second surface (via 159, via side with 153’ & 153-shown inner side), the first attachment portion (via area of 159 with and including areas of 152’, 153’), and the second attachment portion (via area of 159 with and including areas of 153, & 152) are made from an elastic material (note spandex/stretchable material in Col. 6, lines 31-38, Col. 8, lines 64-65); and
an adjustable attachment system (via 154 and 154’) for attaching the first and second attachment portions to the second surface (via side with 153’ & 153-shown inner side) of the back strap (via 159) to ensure a secure fit, (Figure 8, Col. 6, lines 40-67, Col. 7, lines 1-67, Col. 8, lines 1-36, Col. 9, lines 25-65).
Jones does not disclose wherein the first surface is made of a non-elastic material.  
Clim teaches of a decorative cover (via 14) for making surfaces of a back strap of a bra strap to be made of non-elastic material (note wherein the surface can include rhinestones, [0020]) via Figures 1-2, (Abstract, [0016]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the back strap of Jones wherein the first surface is made of a non-elastic material as taught by Clim for concealing and further decorating an exposed bra strap for different fashion styles.
Regarding claims 4-5, 8-10, 15, and 17-18, the device of Jones as modified by Clim discloses the invention as claimed above.  Further they disclose:
	(claim 4, Jones), comprising a pair of reinforcement devices made of a rigid material (via 24-note stainless steel material or metal, Col. 7, lines 26-38); wherein the pair of reinforcement devices are affixed to the first (via area of 26 & 17 of left side, via area of 16 in Figure 3) and second (via area of 26 & 17 of right side, via area of 14 in Figure 3) edge sections, (see Figures 2-4, Col. 7, lines 26-38);
	(claim 5, Jones/Clim), wherein the back strap (via 159) is made of an elastic material (Jones, Col. 6, lines 31-38, Col. 8, lines 64-65), and the first surface comprises (via 14) a plurality of jewelry ornaments (note rhinestones), (Clim, [0020]-[0021]);
	(claim 8, Jones), wherein the back strap (via 159, as modified by Clim) and the attachment system (via 154 and 154’) are positioned such that the first surface is visible within an exposed position of a woman’s back when a backless article of clothing is worn and the first attachment portion and the second attachment portion, and the adjustable attachment system are located behind the non-backless portion of the backless article of clothing such that they are not visible (Jones, via Figures 8 & 11)-- 	Please note that the limitations of “such that the first surface is visible within an exposed position of a woman’s back when a backless article of clothing is worn and the first attachment portion and the second attachment portion, and the adjustable attachment system are located behind the non-backless portion of the backless article of clothing such that they are not visible” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of the device as modified (Jones) is capable of performing this functional limitation.
	(claim 9, Jones), wherein the garment (12) is a brassiere (via Figures 2-4 & 8);
(claim 10, Jones ), wherein the garment (12) is a bandeau (via Figure 8), 
(claim 15, Jones/Clim), the first surface (via 14 of Clim-as modified to Jones) comprises an embellished portion (via 14) [0020]-[0021], the back strap comprising;
an adjustable attachment mechanism (via 154 & 154’, via each 152, 152’, 153, 153’) for attaching the first and second attachment portions to respective first and second edges of the garment in proximal relation to the woman’s chest such that the first and second attachment portions are located behind the non-backless portion of the backless article such that they are not visible from a back view of the woman’s torso (note when worn) via Figures 8 & 11, (Col. 6, lines 40-67, Col. 7, lines 1-67, Col. 8, lines 1-36, Col. 9, lines 25-65), Please note that the limitation of “such that the first and second attachment portions are located behind the non-backless portion of the backless article such that they are not visible from a back view of the woman’s torso” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of the device as modified (Jones/Clim) is capable of performing this functional limitation.;
 (claim 17, Clim), wherein the first surface (via 14) is made from a material selected from the group consisting of synthetic fabrics, denim, cotton [0021], leather, plastic, stone, rubber, polyester, satin, suede, natural fur, synthetic fur, vinyl, metal, silk, or combinations thereof, [0020]-[0021];
	(claim 18, Clim), wherein the embellished portion (via 14) comprises at least one visible aesthetic design feature (note bows, ribbons, rhinestones, etc.), [0020].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (USPN 6,857,936) in view of Clim (US PG Pub 2011/0269376) as applied to claim 1 above, and further in view of Stein (US PG Pub 2009/0144924).
Regarding Claim 2, the device of Jones as modified by Clim discloses the invention as claimed above.  Further Jones discloses wherein the garment (12) is made of a fabric material (Col. 6, lines 31-38, Col. 8, lines 13-65).  However the device does not disclose wherein each of the first opening and the second opening is defined by reinforced stitching.
Stein teaches of a garment providing a first and second opening (15 & 20) in the body of the garment (10) wherein each of the first opening (15) and the second opening (20) is defined by reinforced stitching (via 29 & 27), (see Figure 1, [0017]-[0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the first opening and the second opening of the device of Jones as modified by Clim, wherein each of the first opening and the second opening is defined by reinforced stitching as taught by Stein so that the openings are reinforced by the stitching that may reinforce the integrity of the fabric bordering the opening, [0017]-[0018].

	Regarding Claim 3, the device of Jones as modified by Clim and Stein discloses the invention as claimed above. Further Jones discloses wherein the reinforcement member is made of a rigid material (via 17), (Jones, Col. 7, lines 2-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732